DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32, 49-52, and 54-56 have been cancelled.

Allowable Subject Matter
2.	Claims 33-48, 53, and 57-62 are allowed.

	Withdrawn claims 43-48 depend from allowed claim 41.
Claims 35-40 are directed to an allowable product (claim 33). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 35-40 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 19, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 43-48 are directed to an allowable product (claim 41). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 35-40 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 19, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-20 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a slot scheduling method. A determined slot includes a first slot, the first slot includes a first idle time, and a time interval between a start moment of the first idle time and a start moment of the first slot is less than or equal to a preset time interval threshold, or a time interval between a start moment of the first idle time and an end moment of at least one OFDM symbol that is in the first slot and that is used to transmit control signaling is less than or equal to a preset time interval threshold. No first service is scheduled in the first idle time, thereby providing a transmission opportunity for a second service. In addition, time- domain locations of uplink transmission and downlink transmission of the first service and the second service do not overlap.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415